

Exhibit 10.1
 
Service Agreement No. 79133
 
 
 
Revision No. 3

SST SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 29 day of March, 2012, by and between
COLUMBIA GAS TRANSMISSION, LLC ("Transporter") and UGI Utilities Inc.
("Shipper").
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective SST Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, Fourth Revised Volume No. 1 ("Tariff"), on file with the Federal Energy
Regulatory Commission (ConTI11ission), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Section 2. Term. Service under this Agreement shall commence as of November I,
2004 and shall continue in full force and effect until March 31, 2014.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission's
regulations and Transporter's Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter's maximum rate, but not less than Transporter's minimum rate. Such
discounted rate may apply to: (a) specified quantities (contract demand or
commodity quantities); (b) specified quantities above or below a certain level
or all quantities if quantities exceed a certain level; (c) quantities during
specified time periods; (d) quantities at specified points, locations, or other
defined geographical areas; ( e) that a specified discounted rate will apply in
a specified relationship to the quantities actually transported (i.e., that the
reservation



--------------------------------------------------------------------------------



charge will be adjusted in a specified relationship to quantities actually
transported); and (f) production and/or reserves committed by the Shipper. In
addition, the discount agreement may include a provision that if one rate
component which was at or below the applicable maximum rate at the time the
discount agreement was executed subsequently exceeds the applicable maximum rate
due to a change in Transporter's maximum rate so that such rate component must
be adjusted downward to equal the new applicable maximum rate, then other rate
components may be adjusted upward to achieve the agreed overall rate, so long as
none of the resulting rate components exceed the maximum rate applicable to that
rate component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sections.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates which had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 5151 San Felipe, Suite 2500, Houston, Texas 77056, Attention:
Customer Services and notices to Shipper shall be addressed to it at
2525 N. 12th Street
STE 360
Reading, PA 19605
Attention: Claire Neri


, until changed by either party by written notice.
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: 38022, 49884,
77372.
UGI Utilities Inc.                COLUMBIA GAS TRANSMISSION, LLC




By /s/ Robert F. Beard                By William Weber            
Title President and CEO            Title Contracts Team Lead        
Date 3/28/12                    Date 3/12/12                





--------------------------------------------------------------------------------







Transportation Demand
 
 
 
 
Begin Date
End Date
Transportation Demand Dth/D
Recurrence Interval
 
 
 
 
April 1, 2012
March 31, 2014
46,933
4/1-9/30
 
 
 
 
April 1, 2012
March 31, 2014
93,867
10/1-3/31








--------------------------------------------------------------------------------







Appendix A to Service Agreement No.
79133
Revision No. 3
 
 
 
Under Rate Schedule
SST
 
 
 
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
 
 
 
and (Shipper)
UGI Utilities Inc.
 


Primary Receipt Points
Begin
Date
 
End
Date
 
Scheduling
Point
No.
 
Scheduling
Point
Name
 
Maximum Daily
Quantity
(Dth/day)
 
Hourly
Flowrate
(Dth/hour) 1/
 
Recurrence
Interval
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
September 30, 2012
 
STOR
 
RP Storage Point TCO
 
46,933
 
 
 
4/1 - 9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
October 1, 2012
 
March 31, 2013
 
STOR
 
RP Storage Point TCO
 
93,867
 
 
 
10/1 - 3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2013
 
September 30, 2013
 
STOR
 
RP Storage Point TCO
 
46,933
 
 
 
4/1 - 9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
October 1, 2013
 
March 31, 2014
 
STOR
 
RP Storage Point TCO
 
93,867
 
 
 
10/1 - 3/31



Primary Delivery Points


Begin
Date
 
End
Date
 
Scheduling
Point
No.
 
Scheduling
Point
Name
 
Measuring Point
No.
 
Measuring
Point
Name
 
Maximum Daily Delivery Obligation (Dth/day)
 
Design Daily Quantity (Dth/day)
 
Aggregate Daily Quantity 1/
 
Minimum Delivery Pressure Obligation (psig) 11
 
Hourly
Flowrate (Dth/hour) 1/
 
Recurrence
Interval
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600012
 
ROSEDALE
 
6,170
 
 
 
 
 
100
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600012
 
ROSEDALE
 
4,381
 
 
 
 
 
100
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600013
 
TATAMY
 
7,800
 
 
 
 
 
400
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600013
 
TATAMY
 
5,538
 
 
 
 
 
400
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600018
 
BOYERTOWN
 
4,050
 
 
 
 
 
400
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UG! CORP-23
 
600018
 
BOYERTOWN
 
2,876
 
 
 
 
 
400
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600020
 
BIRDSBORO
 
22,340
 
 
 
 
 
400
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600020
 
BIRDSBORO
 
15,861
 
 
 
 
 
400
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600021
 
 
 
20,811
 
 
 
 
 
 
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600021
 
 
 
14,776
 
 
 
 
 
 
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600023
 
Bally
 
11,000
 
 
 
 
 
 
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72·23
 
UGI CORP-23
 
600023
 
Bally
 
7,810
 
 
 
 
 
 
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
600032
 
 
 
20,811
 
 
 
 
 
 
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72~23
 
UGI CORP-23
 
600032
 
 
 
14,776
 
 
 
 
 
 
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
637254
 
UGI/CONECTIV
 
85,000
 
 
 
 
 
430
 
 
 
10/1-3/31




--------------------------------------------------------------------------------







Appendix A to Service Agreement No.
79133
Revision No. 3
 
 
 
Under Rate Schedule
SST
 
 
 
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
 
 
 
and (Shipper)
UGI Utilities Inc.
 




Begin
Date
 
End
Date
 
Scheduling
Point
No.
 
Scheduling
Point
Name
 
Measuring Point
No.
 
Measuring
Point
Name
 
Maximum Daily Delivery Obligation (Dth/day)
 
Design Daily Quantity (Dth/day)
 
Aggregate Daily Quantity 1/
 
Minimum Delivery Pressure Obligation (psig) 11
 
Hourly
Flowrate (Dth/hour) 1/
 
Recurrence
Interval
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-23
 
UGI CORP-23
 
637254
 
UGI/CONECTIV
 
60,350
 
 
 
 
 
430
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600019
 
MILLWAY
 
15,376
 
 
 
 
 
400
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600019
 
MILLWAY
 
10,917
 
 
 
 
 
400
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600030
 
HARRISBURG
 
30,005
 
 
 
 
 
400
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600030
 
HARRISBURG
 
21,304
 
 
 
 
 
400
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72·25
 
UGI CORP-25
 
600033
 
MT. JOY
 
1,686
 
 
 
 
 
100
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600033
 
MT. JOY
 
1,197
 
 
 
 
 
100
 
 
 
4/1 -9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600036
 
LITITZ
 
2,976
 
 
 
 
 
300
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600036
 
LITITZ
 
2,113
 
 
 
 
 
300
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600037
 
MANHEIM
 
1,488
 
 
 
 
 
150
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600037
 
MANHEIM
 
1,056
 
 
 
 
 
150
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600038
 
NEW HOLLAND
 
22,356
 
 
 
 
 
200
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
600038
 
NEW HOLLAND
 
15,873
 
 
 
 
 
200
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
603470
 
MARIETTA
 
13,800
 
 
 
 
 
400
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP·25
 
603470
 
MARIETTA
 
9,798
 
 
 
 
 
400
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
604626
 
LOCUST POINT
 
27,700
 
 
 
 
 
500
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
604626
 
LOCUST POINT
 
19,667
 
 
 
 
 
500
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
630112
 
UGI Morgantown
 
2,500
 
 
 
 
 
60
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
72-25
 
UGI CORP-25
 
630112
 
UGI Morgantown
 
1,775
 
 
 
 
 
60
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
C22
 
EAGLE-25
 
632170
 
EAGLE C.S. (74-
 
0
 
 
 
 
 
 
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
C22
 
EAGLE-25
 
632170
 
EAGLE C.S. (74-
 
0
 
 
 
 
 
 
 
 
 
4/1-9/30
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
C23
 
PENNSBURG-23
 
631929
 
PENNSBURG (74-
 
0
 
 
 
 
 
 
 
 
 
10/1-3/31
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2012
 
March 31, 2014
 
C23
 
PENNSBURG-23
 
631929
 
PENNSBURG (74-
 
0
 
 
 
 
 
 
 
 
 
4/1-9/30






--------------------------------------------------------------------------------







Appendix A to Service Agreement No.
79133
Revision No. 3
 
 
 
Under Rate Schedule
SST
 
 
 
 
Between (Transporter)
Columbia Gas Transmission, LLC
 
 
 
 
and (Shipper)
UGI Utilities Inc.
 


1/
Application of MDDOs, DDQs and ADQs and/or minimum pressure and/or hourly
flowrate shall be as follows:

FN01 Transporter's historic practice of providing Shipper flexibility in meeting
the hourly variations in its requirements at city-gate delivery points under its
service agreements, within the daily firm obligations set forth in Shipper's
contracts, will continue unless it becomes inconsistent with the terms of
Transporter's FERC Gas Tariff, as that Tariff may be changed from time to time,
or unless Transporter issues an operational flow order ("OFO") limiting hourly
deliveries in the manner described herein. If such an OFO is issued, Shipper
will be entitled to receive hourly deliveries of 110% of 1/24th of the quantity
of gas scheduled on a Gas Day, or such higher quantity as may be specified in
the OFO, at its primary delivery points during any five hours falling between 5
a.m. and 9 a.m. eastern clock time or between 5 p.m. and 9 p.m. eastern clock
time, respectively, as determined by Shipper (the "Hourly Flow Rate')
Notwithstanding the foregoing, Transporter may issue an OFO directed at
Shipper's delivery points and requiring a lower Hourly Flow Rate based upon the
occurrence of an event specified in Section 17 of the General Terms and
Conditions of Transporter's FERC Gas Tariff that materially affects
Transporter's ability to serve Market Areas 23 and/or 25 and requiring the
issuance of an OFO specifically limiting the Hourly Flow Rate to Shipper.
Transporter reserves the right, if operationally necessary, to require that
Shipper take its Hourly Flow Rate at its citygate delivery points on a pro rata
basis based on the MDDOs at those delivery points.
FN02 [POINTS: 600013 ,600023 ,600021 ,600020 ,600018 ,600012 ,637254 ,632170
,631929 ,600032 ] Measuring Point Nos. 600021, 600023, 600032, 631929, and
632170 (Group No.1) are in the Texas Eastern Directs Aggregate Area and the Line
1278 North Aggregate Area.
Measuring Point Nos. 600012, 600013, 600018, 600020, and 637254 (Group No.2) are
in the Line 1278 North Aggregate Area.
Unless station specific MDDOs are specified in a separate firm service agreement
between Transporter and Shipper, Transporter's Aggregate Maximum Daily Delivery
Obligation, under this and any other service agreement between Transporter and
Shipper, at the stations listed above shall not exceed the MDDO quantities set
forth above for each station. In addition, Transporter shall not be obligated on
any day to deliver more than the Aggregate Daily Quantities (ADQ) listed below
in the Aggregate Areas listed below. The stations in Group Nos. 1 or 2 are in
the Aggregate Areas set forth in greater detail below. Any station specific
MDDOs in a separate firm service agreement between Transporter and Shipper shall
be additive both to the individual station MDDOs set forth herein and to any
applicable Aggregate Daily Quantity set forth below.
Group
No.
 
Aggregate Area Name
 
Aggregate Daily Quantity
 
 
 
 
 
1
 
Texas Eastern Directs Aggregate Area
    (From November 1 - March 31)
 
20,811 DTH/D
 
 
 
 
 
1
 
Texas Eastern Directs Aggregate Area
    (From April 1 - October 31)
 
22,524 DTH/D
 
 
 
 
 
1 + 2
 
ADQ For Aggregate Area Group Nos. 1 and 2
 
100,000 DTH/D




--------------------------------------------------------------------------------



Service pursuant to this Appendix A, Revision No.3 shall be effective from April
1, 2012 through March 31, 2014 and will cancel and supersede the previous
Appendix A to this Service Agreement, Revision No.2, dated December 16, 2008.
The Master List of Interconnects ("MLI") as defined in Section 1 of the General
Terms and Conditions of Transporter's FERC Gas Tariff is incorporated herein by
reference for purposes of listing valid secondary receipt and delivery points.


_X__ Yes ___No (Check applicable blank) Transporter and Shipper have mutually
agreed to a Regulatory Restructuring Reduction Option pursuant to Section 42 of
the General Terms and Conditions of Transporter's FERC Gas Tariff.
___Yes _X__ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter's FERC Gas Tariff.
___Yes _X__No (Check applicable blank) The MDDOs, ADQs, and/or DDQs set forth in
Appendix A to Shipper's ___ Service Agreement No. ___ are
incorporated herein by reference.
___Yes _X__ No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions Section
4.20(j). Right of first refusal rights, if any, applicable to this interim
capacity are limited as provided for in General Terms and Conditions Section
4.20(j).
___Yes _X__No (Check applicable blank) This Service Agreement covers offsystem
capacity sold pursuant to Section 47 of the General Terms and Conditions. Right
of first refusal rights, if any, applicable to this offsystem capacity are
limited as provided for in General Terms and Conditions Section 47.
UGI Utilities Inc.                        COLUMBIA GAS TRANSMISSION, LLC






By Robert F. Beard                        By William Weber            
Title President and CEO                    Title Contracts Team Lead        
Date 3/28/12                            Date 3/12/12                

